UNITED S TA TES SECURITIES AND EXCHANGE COMMISSION W ashington, D.C. 20549 FORM SD Specialized Disclosu r e Report QUALSTAR CORPORATION (Exact name of registrant as specified in its charter) California 000-30083 95-3927330 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 130 West Cochran Street, Unit C, Simi Valley, California (Address of principal executive offices) (Zip Code) Steven N. Bronson (805) 583-7744 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒
